Case 5:19-cv-01234-AS Document 23 Filed 11/20/20 Page 1 of 1 Page ID #:681



1

                                                               JS-6
2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10

11   ROBERT JACK ZELLER,                   CASE NO. EDCV 19-01234-AS

12                    Plaintiff,

13        v.                                       JUDGMENT
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                      Defendant.
16

17

18         IT IS ADJUDGED that this action is DISMISSED with prejudice.
19
20       DATED:    November 20, 2020
21
                                                         /s/      _________
22                                                    ALKA SAGAR
                                             UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
